ON REHEARING.
As stated in the original opinion, this statute (section 1016 of the Code of 1907) is not as clear as it might be, but it is reasonably susceptible of the construction given it, and which was given thereto' in the Foley Case, supra, and, like all statutes designed for-the protection of human life, should be so construed as to effectuate the beneficent purpose of the Legislature in passing same. This statute applies only to noxious gas generated in the mine and was intended to require the mineowner to fan it out, or to so ventilate his mine as *430to prevent all harmful results from said noxious gas. This statute does not make the mineowner an insurer, under-any and all conditions, against mine explosions, or make him liable for certain unavoidable accidents, but is confined to injuries resulting from harmful noxious gases generated in said mine, and makes it his imperative duty to prevent an accumulation of same to-the extent that it must not be harmful to the miners. It does not make him an insurer against gas not generated in the mine but Avhich is released or enters therein from its natural state by moving the layers of coal Avhich held it in the gas pockets.
It may be that the act of 1911 (page 515, § 40) recognizes a distinction between noxious and explosive gas and includes both, and, as it prescribes the amount of air to be supplied, the OAvner may meet the requirement of same when he supplies the requisite amount of air, but, as this case arose prior to said last act, it must be governed by the Code of 1907, and we will construe said last act when the occasion may arise for us to do so.
The Legislature, in adopting section 1016, was exercising a police poAver for the protection of human life and health, and we do not think that the said statute is so arbitrary or oppressive as to render it repugnant to the federal Constitution. — Barrett v. State of Indiana, 229 U. S. 26, 33 Sup. Ct. 692, 57 L. Ed. 1050.
The application for a rehearing is overruled.
Dowdell, C. J., and McClellan and de Graffenried, JJ., concur. Mayfield, Sayre, and Somerville, JJ., dissent.